        Case: 3:18-cr-00152-jdp Document #: 234 Filed: 08/03/20 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN




UNITED STATES OF AMERICA,

                                      Plaintiff,                        ORDER

                                v.                                 18-cr-152-jdp-1

JEREMY J. RYAN,

                                      Defendant.




        A hearing on the probation office's petition for judicial review of Jeremy Ryan’s

supervised release was held on July 31, 2020, before U.S. District Judge James D. Peterson. The

government appeared by Assistant U.S. Attorney Elizabeth Altman. Defendant was present in

person and by counsel Joseph Bugni. Also present was U.S. Probation Officer Jelani Brown.

       From the record I make the following findings of fact.

                                             FACTS

       Defendant was sentenced in the Western District of Wisconsin on February 12, 2020,

following his conviction for prohibited transaction involving nuclear materials, in violation of 18

U.S.C. § 831(a)(1)(B) and (b)(1)(B)(ii). This offense is a Class C felony. Defendant was committed

to the custody of the Bureau of Prisons to serve a term of imprisonment of timed served (15

months) with a two-year term of supervised release to follow.

       Defendant began his term of supervised release on February 12, 2020.

       Defendant’s term of supervised release was modified on April 22, 2020, when he violated
        Case: 3:18-cr-00152-jdp Document #: 234 Filed: 08/03/20 Page 2 of 4



special condition No.17 requiring him to spend the first six months of supervision in a residential

reentry center. The Court deleted that special condition concerning halfway house placement.

The condition was replaced with a condition prohibiting him “from making any statement on social

media that RVCP [Rock Valley Community Programs Inc.] has an outbreak of COVID-19; that

RVCP officials are not responding to the threat of COVID-19; or that individuals should contact

RVCP to protest its response to COVID-19.”

       Defendant is alleged to have violated the mandatory condition prohibiting him from

committing another federal, state, or local crime. On June 25, 2020, defendant was arrested by the

Dane County Sheriff’s Office for making terrorist threats, unlawful use of a telephone, and

unlawful use of computerized equipment. He is formally charged in Dane County, Wisconsin,

Circuit Court Case No. 2020CF1612. He was released from the Dane County Jail on July 2, 2020,

on a furlough for a funeral, and defendant failed to return to the Dane County Jail as directed.

Although not alleged as a violation, defendant was charged with felony bail-jumping Dane County,

Wisconsin, Circuit Court Case No. 2020CF1718 and this case also remains pending.




                                        CONCLUSIONS

       Defendant’s criminal history category is I. With a Grade B violation, defendant has an

advisory guideline range of imprisonment four to ten months. The statutory maximum to which

defendant can be sentenced upon revocation is 24 months, pursuant to 18 U.S.C. § 3583(e)(3),

because the offense of conviction is a Class C felony. Title 18 U.S.C. 3583(h) authorizes another

term of supervised release to follow imprisonment.




                                                     2
        Case: 3:18-cr-00152-jdp Document #: 234 Filed: 08/03/20 Page 3 of 4




       Defendant’s term of supervised release will be continued to allow defendant to fully engage

in treatment and demonstrate that he is not a danger to the community. Defendant’s supervised

release conditions will be modified to include a condition which prohibits him from stalking,

threatening, or harassing any individuals, particularly public officials.

                                              ORDER

       IT IS ORDERED that the hearing on the review of defendant’s supervised release is

CONTINUED. The conditions of supervised release are modified to add the following special

condition:




        SPECIAL CONDITION OF SUPERVISION                                     JUSTIFICATION
18. Defendant shall have no contact or communication with Based on defendant’s noncompliance,
    Sheriff Mahoney; Defendant may not incite encourage including his disruptive conduct in the
    or facilitate others to do so.                        community, and the need to protect the
                                                          community from similar conduct in the
                                                          future.
19    Defendant may not stalk, threaten, or harass any person;    Based on defendant’s noncompliance,
      he may not incite, encourage, or facilitate others to do    including his disruptive conduct in the
      so. This condition applies to verbal, written, and          community, and the need to protect the
                                                                  community from similar conduct in the
      electronic communication, including social media
                                                                  future.
      platforms. This condition does not prohibit defendant
      from engaging in lawful and peaceful protests,
      assemblies, and political activity.



       The defendant is to comply with the mandatory conditions of supervised release, along

with the standard and special conditions of supervised release imposed on February 12, 2020, and

the additional special condition that was added on April 22, 2020, which were reasonably related


                                                      3
       Case: 3:18-cr-00152-jdp Document #: 234 Filed: 08/03/20 Page 4 of 4



to the offense of conviction, his history and personal characteristics, and his demonstrated

noncompliance with supervision.

       Entered this 3rd day of August, 2020.



                                               BY THE COURT:

                                               /s/


                                               James D. Peterson
                                               District Judge




                                                     4
